*509OPINION.
Phillips:
Taxpayer alleges that the Commissioner committed error in fixing the value of the real estate mortgages and the note received by the taxpayer upon these sales at their face value, and in determining the profit accordingly, but at the hearing no •competent evidence of the fair market value of these mortgages or the note was offered.
Taxpayer also claimed that the money to finance these transactions was furnished by his wife’s father upon the understanding that one-half of the profit should be the property of Mrs. Packman. The testimony, however, is insufficient satisfactorily to establish such an agreement.
Aiutndbll not participating.